 

 



EXHIBIT 10(c)

 

NASD
SUBORDINATED AGREEMENT
AMENDMENT EXTENDING MATURITY DATE

 

SL-A

 

AGREEMENT BETWEEN:

Lender: SunAmerica Inc.

1 SunAmerica Center, 1999 Avenue of the Stars, 38th Floor
(Street Address)


Los Angeles                  California                90067-6002
(City)                         (State)                      (Zip)

AND

Broker-Dealer: SunAmerica Capital Services, Inc.


733 Third Avenue, 3rd Floor
(Street Address)


New York                 New York                    10017
(City)                    (State)                      (Zip)

 

NASD ID Number: 13158
DATE FILED: May 30, 2000



--------------------------------------------------------------------------------



SUBORDINATED LOAN AGREEMENT
AMENDMENT EXTENDING THE MATURITY DATE

           Amendment dated as of May 22, 2000 between SunAmerica Inc. (the
"Lender") and SunAmerica Capital Services, Inc. (the "Broker-Dealer').

            In consideration of the sum of $3,500,000 (the unpaid principal
amount) and subject to the terms and conditions set forth in the Subordination
Agreement approved by the National Association of Securities Dealers, Inc.,
scheduled to mature on June 27, 2001 bearing Loan Number 10-E-SLA-10749, the
Broker-Dealer and the Lender agree to extend the maturity date until June 30,
2002.  This Amendment shall not become effective unless and until the NASD has
found the Amendment acceptable.

             The interest rate on this Subordination Agreement is changed from
8.5% to 9.5% percent -per annum, effective as of the date of this Agreement

 

 

Signature page follows

 



 

 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF the parties have set their hands and seal this 22nd
day of May, 2000.

      



BROKER-DEALER:                                                      
                                     SUNAMERICA CAPITAL SERVICES. INC.



[Seal]                                                                    

                                       
                                                                        

                                        
                                          
                                             By: /s/ Debbie Potash Turner
                                       
                                          
                                              Name: Debbie Potash Turner
                                       
                                          
                                              Title: Chief Financial Officer

 

  

LENDER:                                                 
                                                              SUNAMERICA INC.

[Seal]                                        
                                                                                

                           
                                                        
                                                                         By: /s/
James R. Belardi
                                       
                                          
                                               Name: James R. Belardi
                                       
                                          
                                               Title: Executive Vice President

                                         
                                                       FOR NASD USE ONLY 

                                         
                                                    
                                        
                                                       ACCEPTED BY:      /s/
Gerald Dougherty
                                      
                                          
                                                               (Name)

                                         
                                          
                                              Assistant Director
                                                                                
                                                                (Titled)

 

                                                                             
                  EFFECTIVE DATE:  JUN 27 2001

 

                                                                             
                  LOAN NUMBER:  10-E-SLA-10749



-2-

--------------------------------------------------------------------------------

 

SUBORDINATED LOAN AGREEMENT
LENDER'S ATTESTATION

 

              It is recommended that you discuss the merits of this investment
with an attorney, accountant or some other person who has knowledge and
experience in financial and business matters prior to executing this Agreement

 

 

1. 

I have received and reviewed a copy of Appendix D of 17 CFR 240.15c3-l, and am
familiar with its provisions.

 

2.

I am aware that the funds or securities subject to this Agreement are not
covered by the Securities Investor Protection Act of 1970.

 

3.

I understand that I will be furnished financial statements pursuant to SEC Rule
17a-5(c).

 

4.

On the date this Agreement was entered into, the broker-dealer carried funds or
securities for my account. (State Yes or No): No.

 

5.

Lender's business relationship to the broker-dealer is: Lender is an
intermediate holding company of Broker-Dealer and continuously monitors fiscal
status and reports of Broker-Dealer.

 

6.

If the partner or stockholder is not actively engaged in the business of the
broker-dealer, acknowledge receipt of the following:



 

 

a.

Certified audit and accountant's certificate dated ___________

 

 

b. 

Disclosure of financial and/or operational problems since the last  certified
audit which required reporting pursuant to SEC Rule 17a-11.  ( If no such
reporting was required, state "none") _______________________

 

 

c.

Balance sheet and statement of ownership equity dated _____________

 

 

d. 

Most recent computation of net capital and aggregate indebtedness or aggregate
debit items dated ______________ reflecting a net capital of  $___________ and a
ratio of ___________.

 

 

e. 

Debt/equity ratio as of _____________ of ____________.

 

 

f. 

Other disclosures:  ______________________

 

 

 

 

 



-3-

--------------------------------------------------------------------------------

Dated: May 22,2000                                                    
                                       SUNAMERICA INC.  (Lender)

                                                                            
                                                  By: /s/ James R.
Belardi                                       
                                   
                                          
                                          
                                          Name: James R. Belardi
                                       
                                          
                                              Title: Executive Vice President



 

-4-

--------------------------------------------------------------------------------



OFFICER'S CERTIFICATE

           I, James R. Belardi, Executive Vice President of SunAmerica Inc., a
Delaware corporation (this "Corporation"), do hereby certify that the $3,500,000
subordinated loan made by this Corporation to SunAmerica Capital Services, Inc.,
amended to mature on June 30,2002, does not cause the aggregate principal amount
of all outstanding loans made by this Corporation to its broker-dealer
subsidiaries to exceed $75 million.

 

Dated: May 22,2000                                                    
                                        /s/ James R. Belardi
                                       
                                          
                                              James R. Belardi.
                                        
                                          
                                             Executive Vice President


 



 

 

--------------------------------------------------------------------------------

 

SUNAMERICA INC.

CERTIFICATE OF SECRETARY 

     I, the undersigned, the duly elected, qualified and acting Assistant
Secretary of SunAmerica Inc., a Delaware corporation (the "Corporation"), do
hereby certify that the following resolutions were adopted by unanimous written
consent by the Executive Committee of the Board of Directors of the Corporation
on the 16th day of March 2000, and that said resolutions are in full force and
effect as of the date hereof: 

Blanket Authorization of Subordinated Loan Agreements for Equity Capital

 

          WHEREAS, this Corporation, from time to time, reviews the net capital
infusion needs of its wholly-owned broker-dealer subsidiaries, registered with
the Securities and Exchange Commission and members of the National Association
of Securities Dealers, Inc., which include, but not limited to, SunAmerica
Capital Services, Inc., Advantage Capital Corporation, SunAmerica Securities,
Inc., Royal Alliance Associates, Inc., Sentra Securities Corporation, Spelman &
Co., Inc. and FSC Securities Corporation, and in conjunction with such review
intends to provide subordinated loans to such subsidiaries pursuant to
Subordinated Loan Agreements for Equity Capital; 

          WHEREAS, it is in the best interests of this Corporation to provide
blanket authorization for such subordinated loan transactions, which
authorization shall supercede any prior authorization; 

          NOW, THEREFORE, BE IT RESOLVED that the Chairman, any Vice Chairman,
any Executive Vice President, or the Treasurer (the "Designated Officers"),
acting alone, be, and each hereby is authorized to effect subordinated loans to
the wholly-owned broker-dealer subsidiaries of the Corporation, in an aggregate
principal amount not to exceed Seventy-five Million Dollars ($75,000,000), and
such authority shall supercede any prior authorization; and to make, execute and
deliver such loan agreements and other documents evidencing such loans,
including any Subordinated Loan Agreement for Equity Capital, as deemed
necessary or appropriate; 

          RESOLVED FURTHER that each of the Designated Officers are hereby
authorized to make such changes in the terms and conditions of such Subordinated
Loan Agreements as may be necessary to conform to the requirements of Title 17
CFR §240.15c 3-id and the rules of the National Association of Securities
Dealers; and 

 

--------------------------------------------------------------------------------

 

          RESOLVED FURTHER that the Executive Committee hereby ratifies any and
all action that may have been taken by the officers of this Corporation in
connection with the foregoing resolutions and authorizes the officers of this
Corporation to take any and all such further actions as may be deemed
appropriate to reflect these resolutions and to carry out their tenor, effect
and intent. 

IN WITNESS WHEREOF, the undersigned has executed this Certificate and affixed
the seal of the Corporation this the 23rd day of May, 2000. 

                                                               
                                               /s/ Lawrence M. Goldman
                                        
                                                                       Lawrence
M. Goldman
                                        
                                                                       Assistant
Secretary

 

[CORPORATE SEAL]

 

--------------------------------------------------------------------------------

 